Order unanimously reversed, with costs, and motion denied. Memorandum: There being no demonstration of bad faith on defendant’s part, and no showing of unreasonable annoyance, disadvantage, or other prejudice likely to result to the plaintiff from a second entry by defendant on plaintiff’s property for purposes of discovery, the order of County Court vacating defendant’s notice for discovery and inspection was an improvident exercise of discretion. The entry and inspection sought in the notice may be had on any Saturday in April, 1966 on three days’ notice to plaintiff’s counsel. (Appeal from order of Monroe County Court, Special Term granting plaintiff’s motion to vacate a notice for discovery and inspection.)
Present — Williams, P. J., Bastow, Goldman, Del Veechio and Marsh, JJ.